                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ALLEN GARLAND,
 Plaintiff,

 v.                                                                     Case No. 20–CV–00269–JPG

 NOVARTIS PHARMACEUTICALS
 CORPORATION,
 Defendant.

                                  MEMORANDUM & ORDER

       This is a products liability case. Before the Court is Plaintiff Allen Garland’s Motion to

Stay. (ECF No. 39). Defendant Novartis Pharmaceuticals Corporation responded, (ECF No. 41),

and Garland requested an expedited ruling, (ECF No. 42). For the reasons below, the Court

GRANTS Garland’s Motion to Stay and STAYS this case for 60 days.

                         I.    PROCEDURAL & FACTUAL HISTORY

       Novartis is a pharmaceutical company that manufactures the cancer-treating drug Tasigna.

(Compl. at 4, ECF No. 1). In brief, Garland—a Missouri citizen who took Tasigna from 2013 to

2016—alleges that Novartis failed to “adequately warn of the risks of atherosclerotic-related

conditions associated with the drug” and, as a result, “suffered severe peripheral vascular disease

resulting in multiple procedures and ultimate amputation.” (Id. at 1–2, 11). He then sued Novartis

in this Court under diversity jurisdiction, pleading two state-law causes of action. (Id. at 1–2, 12–

18).

       Several other individuals across the country have raised similar allegations against Novartis

in courts across the country. (Garland’s Mem. of Law at 1, ECF No. 40). In total, there are

“19 similar federal Tasigna products liability cases currently pending in 12 federal districts.” (Id.).

There are also “over 160 Tasigna products liability cases pending in New Jersey state court” that
“were recently transferred and consolidated before a single judge in New Jersey under the state’s

multi-county litigation rules.” (Id.). That said, this is the only Tasigna case pending in the Southern

District of Illinois. (Novartis’s Resp. at 3–4).

        In April, Garland filed a motion to transfer with the Judicial Panel on Multidistrict

Litigation to consolidate the 20 federal Tasigna cases. (Garland’s Mem. of Law at 3). Oral

arguments are set for July 29. (Novartis’s Resp. at 4). With that in mind, the litigants are still

“actively engaged in case-specific discovery”; and they are poised to depose Garland’s vascular

surgeon on July 1. (Id. at 4).

        Garland now asks the Court to stay this case—including all discovery—for sixty days

“pending resolution of the motion to transfer.” (Garland’s Mem. of Law at 1–2). He says that

without a stay, he “will be forced to file a complication motion to compel in this case” because the

litigants are currently “at an impasse . . . regarding Novartis’s production of what will be millions

of pages of documents, and thus must seek court intervention immediately.” (Id. at 2). On the other

hand, if the Court grants the stay and the Panel ultimately consolidates the federal cases, then “one

federal judge will rule on these production issues . . . .” (Id.).

        Naturally, Novartis opposes Garland’s request. (Novartis’s Resp. at 1). It remains confident

that it will succeed on the merits and contends that a stay would “hamper [its] efforts to obtain

dispositive case-specific discovery and waste the efforts in scheduling third-party depositions to

date.” (Id. at 9). More specifically, it says that “scheduling third-party physicians for depositions

is a time-consuming matter that not only is fraught with complexities of assuring the deposition

date and time works for three parties (and, in some cases, physician’s counsel), but also is a process

often subject to the anxieties and distrust of a third-party deponent getting pulled into an

adversarial proceeding.” (Id.). On the other hand, Novartis contends that complicated motions to




                                                   —2—
compel are part and parcel of federal litigation, the avoidance of which should not be a reason to

grant a stay. (Id. at 10–11).

                                     II.    LAW & ANALYSIS

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Whether to stay,

therefore, “calls for the exercise of judgment, which must weigh competing interests and maintain

an even balance.” Id. at 254–55.

        In cases involving a motion to transfer pending before the Judicial Panel on Multidistrict

Litigation, many courts considering a stay often evaluate three factors enumerated in Meyers v.

Bayer AG, 143 F. Supp. 2d 1044 (E.D. Wis. 2001). See 15 Federal Practice and Procedure § 3866.1

(4th ed. 2021) (collecting cases). “[T]he factors to be considered include (1) the interests of judicial

economy; (2) hardship and inequity to the moving party is the action is not stayed; and (3) potential

prejudice to the non-moving party.” Meyers, 143 F. Supp. 2d at 1049.

        Here, the Meyers factors favor a 60-day stay. For one, the Court has an interest in

preserving scare judicial resources: Absent a stay, the Court would be tasked with resolving a

discovery dispute that might be disposed of by a single forum should the Panel consolidate the

other federal cases. Along those lines, Garland could experience significant inequity if a stay is

not granted because resolution of the discovery dispute here may lead to conflicting rulings in

other courts. And while a stay will entail a delay of scheduled depositions and impose some burden

on Novartis, consolidation might ultimately allow the litigants to tailor a more streamlined

discovery plan. On balance, a 60-day stay is warranted.




                                                —3—
                                 III.   CONCLUSION

       The Court GRANTS Plaintiff Allen Garland’s Motion to Stay and STAYS this case for

60 days.

       IT IS SO ORDERED.

Dated: Tuesday, June 29, 2021
                                               S/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               UNITED STATES DISTRICT JUDGE




                                        —4—
